UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

TREMAINE JOHNSON,

                                      Plaintiff,
                                                           MEMORANDUM & ORDER
                       -against-
                                                           15-CV-5873(ENV)(VMS)
THE CITY OF NEW YORK,THE NEW YORK
CITY POLICE DEPARTMENT,POLICE
OFFICER NELSON ESCOBAR, ALL ABOUT
AUTOMOTIVE II INC., and SANDRA RIVERA,

                                      Defendants.


VITALIANO,D.J.


       Tremaine Johnson filed this action against Sandra Rivera and All About Automotive II

Inc., charging them with malicious prosecution as a result offalse statements made by Rivera

regarding plaintiffs alleged destruction of property and her insistence on his arrest.' See
Complaint, Dkt. 1, at 3-4, 6-7. The Court granted defaultjudgment against Rivera and All About

Automotive after they failed to appear. February 14,2017 Order. The default was referred to

Magistrate Judge Vera M.Scanlon for an inquest as to damages. Dkt. 63.

                                           Background


       A more extended recitation ofthe facts underlying this claim are related in the Court's

decision granting summary judgment to the municipal defendants,see Dkt. 63, and familiarity

with those facts and that decision is presumed. Most salient among them, plaintiff was arrested

and criminally charged, but all charges were ultimately dismissed. Id. at 4.




'Plaintiff also asserted claims against the City of New York, the New York City Police
Department, and Police Officer Nelson Escobar, but they were granted summary judgment. See
Dkt. 63.
       Before the Court is Magistrate Judge Scanlon's report and recommendation,

recommending a damages award against Rivera and All About Automotive,jointly and

severally, of$75,000 in compensatory damages for emotional distress. Dkt. 68 (the "R&R"). In

support. Magistrate Judge Scanlon found plaintiff was subjected to unhealthy conditions of

confinement that led to weight loss and feelings of distress and exhaustion, and that the criminal

proceedings resulting from Rivera's false statements rendered him an "emotional wreck" and had

far-reaching, adverse effects on his personal life and physical wellbeing. Id. at 12-15. The R&R

also recommends an award of$25,425 to compensate plaintiff for $1125 in expenses incurred

commuting to and from his residence in Delaware for five court appearances,$9300 in lost

income as a result ofthe criminal proceedings, and $15,000 in attorney's fees. Id. at 13-15, 19.

       The parties were given notice oftime to object to the R&R on August 2,2019, id. at 19-

20, but no objection has been filed.

                                            Discussion


        Where no party has objected to a report and recommendation, clear-error review applies.

See Dafeng Hengwei Textile Co. v. Aceco Indus. & Commercial Corp.., 54 F. Supp. 3d 279,283
(E.D.N.Y. 2014). Having carefully reviewed the R&R in accordance with this standard, the

Court finds it to be correct, well-reasoned, and free of any clear error. The R&R,in its entirety,

therefore, is adopted as the opinion of the Court.

                                            Conclusion


        In line with the foregoing, the R&R is adopted, in its entirety, as the opinion ofthe Court.

Plaintiff is awarded damages against Rivera and All About Automotive,jointly and severally, in

the amount of$100,425, consisting of$75,000 in compensatory damages for emotional distress,

plus damages of$1125 in travel expenses,$9300 in lost income, and $15,000 in attomey's fees.
       The Clerk of Court is directed to mail a copy ofthis Order to defendants Rivera and All

About Automotive, to enterjudgment accordingly and to close this case.

       So Ordered.


Dated: Brooklyn, New York
       August 25,2019

                                                          s/Eric N. Vitaliano
                                                         ERICN.VlTALIANO
                                                         United States District Judge
